MONACO, J.
The State of Florida appeals the orders of the lower court granting a motion to suppress in favor of Randy C. Beasley and Kerry S. Wilson, the appellees in this consolidated appeal. Because we conclude that the warrant underpinning the search was valid, we reverse.
Beasley was suspected of illegally producing counterfeit drivers’ licenses and checks and two witnesses tied him directly to this operation. In a search conducted of the residence occupied by the appellees, law enforcement officers found' copies of Florida identification cards on clear transparencies, computer equipment and accessories, plus some illicit drugs and paraphernalia. Beasley and Wilson were charged with two counts of possessing methamphetamines/Eestasy, and a third count of possessing drug paraphernalia.
Each of the appellees' moved to suppress the search and the evidence resulting from it, primarily because there was little direct support in the affidavits for the conclusion that the counterfeiting operation was taking place at the appellees’ residence. The trial court, who did not have the benefit of the decision of this court in State v. Weil, 877 So.2d 803 (Fla. 5th DCA 2004), granted the motion to suppress.
The facts of the present case are indistinguishable from Weil. The judge issuing the warrant in the present case had a substantial basis for inferring that items associated with the counterfeiting operation were probably at the residence of the appellees. Based on. the reasoning in Weil, we reverse.
REVERSED and REMANDED.
THOMPSON and PLEUS, JJ., concur.